EXHIBIT 10.25

 
THE WARRANT REPRESENTED BY THIS CERTIFICATE AND THE SHARES ISSUABLE UPON THE
EXERCISE OF THE WARRANT EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE TRANSFERRED EXCEPT
UPON DELIVERY TO THE CORPORATION OF AN OPINION OF COUNSEL SATISFACTORY IN FORM
AND SUBSTANCE TO IT THAT SUCH TRANSFER WILL NOT VIOLATE THE SECURITIES ACT OF
1933, AS AMENDED
 
THE TRANSFER OF THIS WARRANT IS RESTRICTED AS DESCRIBED HEREIN.



SSGI, Inc.


Warrant for the Purchase of Shares of Common Stock,
par value $0.001 per Share


No.  BM-1


THIS CERTIFIES that, for value received, [_________________], whose address is
[____________________], [______], Florida [_____] (the “Holder”), is entitled to
subscribe for and purchase from SSGI, Inc., a Florida corporation (the
“Company”), upon the terms and conditions set forth herein, [_____]1 shares of
the Company’s Common Stock, par value $0.001 per share (the “Common Stock”), at
a price of $0.75 per share (the “Exercise Price”). As used herein, the term
“this Warrant” shall mean and include this Warrant and any Common Stock or
Warrants hereafter issued as a consequence of the exercise or transfer of this
Warrant in whole or in part.


The number of shares of Common Stock issuable upon exercise of this Warrant (the
“Warrant Shares”) may be adjusted from time to time as hereinafter set forth.


1.           Exercise Period. This Warrant may be exercised at any time or from
time to time during the period commencing on the date set forth on the signature
page to this Warrant (the “Issuance Date”) and ending at 5:00 p.m., Eastern
Standard Time, on the fifth (5th) anniversary of the Issuance Date (the
“Exercise Period”).


2.           Procedure for Exercise; Effect of Exercise.


(a)           Cash Exercise. This Warrant may be exercised, in whole or in part,
by the Holder during normal business hours on any business day during the
Exercise Period by (i) the presentation and surrender of this Warrant to the
Company at its principal office along with a duly executed Notice of Exercise
(in the form attached hereto) specifying the number of Warrant Shares to be
purchased, and (ii) delivery of payment to the Company of the Exercise Price for
the number of Warrant Shares specified in the Notice of Exercise by cash, wire
transfer of immediately available funds to a bank account specified by the
Company, or by certified or bank cashier’s check.
 

--------------------------------------------------------------------------------

1 131,578 for Phillip A. Lee; 59,211 for William H. Denmark; and 59,211 for Evan
D. Finch.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           Cashless Exercise. This Warrant may also be exercised by the
Holder through a cashless exercise, as described in this Section 2(b).  This
Warrant may be exercised, in whole or in part, by the Holder during normal
business hours on any business day during the Exercise Period by the
presentation and surrender of this Warrant to the Company at its principal
office along with a duly executed Notice of Exercise specifying the number of
Warrant Shares to be applied to such exercise.  The number of Warrant Shares to
be delivered upon exercise of this Warrant pursuant to this Section 2(b) shall
equal the value of this Warrant (or the portion thereof being canceled) computed
as of the date of delivery of this Warrant to the Company using the following
formula:



 
X =
Y(A-B)
    A
 

 
Where:
 

 
X  =
the number of shares of Common Stock to be issued to Holder under this Section
2(b);
 
Y  =
the number of Warrant Shares identified in the Notice of Exercise as being
applied to the subject exercise;
 
A  =
the Current Market Price on such date; and
 
B  =
the Exercise Price on such date



For purposes of this Section 2(b), the “Current Market Price” per share of
Common Stock shall mean for the day in question:  (i) if the principal trading
market for such securities is a national or regional securities exchange, the
closing price on such exchange on such day; or (ii) if sales prices for shares
of Common Stock are reported by the NASDAQ National Market System (or a similar
system then in use), the last reported sales price so reported on such day; or
(iii) if neither (i) nor (ii) above are applicable, and if bid and ask prices
for shares of Common Stock are reported in the over-the-counter market by NASDAQ
(or, if not so reported, by the National Quotation Bureau), the average of the
high bid and low ask prices so reported on such day.  Notwithstanding the
foregoing, if there is no reported closing price, last reported sales price, or
bid and ask prices, as the case may be, for the day in question, then the
Current Market Price shall be determined as of the latest date prior to such day
for which such closing price, last reported sales price, or bid and ask prices,
as the case may be, are available, unless such securities have not been traded
on an exchange or in the over-the-counter market for 30 or more days immediately
prior to the day in question, in which case the Current Market Price shall be
determined in good faith by, and reflected in a formal resolution of, the Board
of Directors of the Company.


The Company acknowledges and agrees that this Warrant was issued on the Issuance
Date. Consequently, the Company acknowledges and agrees that, if the Holder
conducts a cashless exercise pursuant to this Section 2(b), the period during
which the Holder held this Warrant may, for purposes of Rule 144 promulgated
under the Securities Act of 1933, as amended (the “Securities Act”), be “tacked”
to the period during which the Holder holds the Warrant Shares received upon
such cashless exercise.


 
2

--------------------------------------------------------------------------------

 
 
(c)           Effect of Exercise. Upon receipt by the Company of this Warrant
and a Notice of Exercise, together with proper payment of the Exercise Price, as
provided in this Section 2, the Company agrees that such Warrant Shares shall be
deemed to be issued to the Holder as the record holder of such Warrant Shares as
of the close of business on the date on which this Warrant has been surrendered
and payment has been made for such Warrant Shares in accordance herewith and the
Holder shall be deemed to be the holder of record of the Warrant Shares,
notwithstanding that the stock transfer books of the Company shall then be
closed or that certificates representing such Warrant Shares shall not then be
actually delivered to the Holder.  A stock certificate or certificates for the
Warrant Shares specified in the Notice of Exercise shall be delivered to the
Holder as promptly as practicable, and in any event within seven (7) business
days, thereafter. The stock certificate(s) so delivered shall be in any such
denominations as may be reasonably specified by the Holder in the Notice of
Exercise. If this Warrant should be exercised in part only, the Company shall,
upon surrender of this Warrant for cancellation, execute and deliver a new
Warrant evidencing the right of the Holder to purchase the balance of the
Warrant Shares subject to purchase hereunder.


3.           Registration of Warrants; Transfer of Warrants. Any Warrants issued
upon the transfer or exercise in part of this Warrant shall be numbered and
shall be registered in a Warrant Register as they are issued. The Company shall
be entitled to treat the registered holder of any Warrant on the Warrant
Register as the owner in fact thereof for all pur­poses and shall not be bound
to recognize any equitable or other claim to or inter­est in such Warrant on the
part of any other person, and shall not be liable for any registration or
transfer of Warrants which are registered or to be registered in the name of a
fiduciary or the nominee of a fiduciary unless made with the actual knowledge
that a fiduciary or nominee is committing a breach of trust in requesting such
registration or transfer, or with the knowledge of such facts that its
participation therein amounts to bad faith. This Warrant shall be transferable
only on the books of the Company upon delivery thereof duly endorsed by the
Holder or by its duly authorized attorney or representative, or accompanied by
proper evidence of succession, assignment, or authority to transfer.  In all
cases of transfer by an attorney, executor, administrator, guardian, or other
legal representative, duly authenticated evidence of his or its author­ity shall
be produced.  Upon any registration of transfer, the Company shall deliver a new
Warrant or Warrants to the person entitled thereto. This Warrant may be
exchanged, at the option of the Holder thereof, for another Warrant, or other
Warrants of different denominations, of like tenor and representing in the
aggregate the right to purchase a like number of Warrant Shares, upon surrender
to the Company or its duly authorized agent.


4.           Restrictions on Transfer. (a) The Holder, as of the date of
issuance hereof, represents to the Company that such Holder is acquiring the
Warrants for its own account for investment purposes and not with a view to the
distribution thereof or of the Warrant Shares.  Notwithstanding any provisions
contained in this Warrant to the contrary, this Warrant and the related Warrant
Shares shall not be transferable except pursuant to the proviso contained in the
following sentence or upon the conditions specified in this Section 4, which
conditions are intended, among other things, to insure compliance with the
provisions of the Securities Act and applicable state law in respect of the
transfer of this Warrant or such Warrant Shares. The Holder by acceptance of
this Warrant agrees that the Holder will not transfer this Warrant or the
related Warrant Shares prior to delivery to the Company of an opinion of the
Holder’s counsel (as such opinion and such counsel are described in Section 4(b)
hereof) or until registration of such Warrant Shares under the Securities Act
has become effective or after a sale of such Warrant or Warrant Shares has been
consummated pursuant to Rule 144 or Rule 144A under the Securities Act;
provided, however, that the Holder may freely transfer this Warrant or such
Warrant Shares (without delivery to the Company of an opinion of Counsel) (i) to
one of its nominees, affiliates or a nominee thereof, (ii) to a pension or
profit-sharing fund established and maintained for its employees or for the
employees of any affiliate, (iii) from a nominee to any of the aforementioned
persons as beneficial owner of this Warrant or such Warrant Shares, or (iv) to a
qualified institutional buyer, so long as such transfer is effected in
compliance with Rule 144A under the Securities Act.


 
3

--------------------------------------------------------------------------------

 
 
(b)           The Holder, by its acceptance hereof, agrees that prior to any
transfer of this Warrant or of the related Warrant Shares (other than as
permitted by Section 4(a) hereof or pursuant to a registration under the
Securities Act), the Holder will give written notice to the Company of its
intention to effect such transfer, together with an opinion of such counsel for
the Holder as shall be reasonably acceptable to the Company, to the effect that
the proposed transfer of this Warrant and/or such Warrant Shares may be effected
without registration under the Securities Act.  Upon delivery of such notice and
opinion to the Company, the Holder shall be entitled to transfer this Warrant
and/or such Warrant Shares in accordance with the intended method of disposition
specified in the notice to the Company.


(c)           Each stock certificate representing Warrant Shares issued upon
exercise or exchange of this Warrant shall bear the following legend unless the
opinion of counsel referred to in Section 4(b) states such legend is not
required:


“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE TRANSFERRED EXCEPT UPON
DELIVERY TO THE CORPORATION OF AN OPINION OF COUNSEL SATISFACTORY IN FORM AND
SUBSTANCE TO IT THAT SUCH TRANSFER WILL NOT VIOLATE THE SECURITIES ACT OF 1933,
AS AMENDED.”


The Holder understands that the Company may place, and may instruct any transfer
agent or depository for the Warrant Shares to place, a stop transfer notation in
the securities records in respect of the Warrant Shares.


5.           Reservation of Shares. The Company shall at all times during the
Exercise Period reserve and keep available out of its authorized and unissued
Common Stock, solely for the purpose of providing for the exercise of the rights
to purchase all Warrant Shares granted pursuant to the Warrants, such number of
shares of Common Stock as shall, from time to time, be sufficient therefor.  The
Company covenants that all shares of Common Stock issuable upon exercise of this
Warrant, upon receipt by the Company of the full Exercise Price therefor, and
all shares of Common Stock issuable upon conversion of this Warrant, shall be
validly issued, fully paid, non-assessable, and free of preemptive rights.


 
4

--------------------------------------------------------------------------------

 
 
6.           Adjustments. The number of shares of Common Stock issuable upon
exercise of the Warrants shall be adjusted from time to time as follows:


(a)          (i) In the event that the Company shall (A) pay a dividend or make
a distribution, in shares of Common Stock, on any class of capital stock of the
Company or any subsidiary which is not directly or indirectly wholly owned by
the Company, (B) split or subdivide its outstanding Common Stock into a greater
number of shares, or (C) combine its outstanding Common Stock into a smaller
number of shares, then in each such case the number of shares issuable upon
exercise of this Warrant shall be adjusted so that the Holder of a Warrant
thereafter surrendered for exercise shall be entitled to receive the number of
shares of Common Stock that such Holder would have owned or have been entitled
to receive after the occurrence of any of the events described above had such
Warrant been exercised immediately prior to the occurrence of such event.  An
adjustment made pursuant to this Section 6(a)(i) shall become effective
immediately after the close of business on the record date in the case of a
dividend or distribution (except as provided in Section 6(e) below) and shall
become effective immediately after the close of business on the effective date
in the case of such subdivision, split or combination, as the case may be.


(ii) In the event that, at any time as a result of an adjustment made pursuant
to Section 6(a)(i) above, the Holder of any Warrant thereafter surrendered for
exercise shall become entitled to receive any shares of the Company other than
shares of the Common Stock, thereafter the number of such other shares so
receivable upon exercise of any such Warrant shall be subject to adjustment from
time to time in a manner and on terms as nearly equivalent as practicable to the
provisions with respect to the Common Stock contained in Section 6(a)(i) above.


(b)          In case of any reclassification of the Common Stock (other than in
a transaction to which Section 6(a)(i) applies), any consolidation of the
Company with, or merger of the Company into, any other entity, any merger of
another entity into the Company (other than a merger that does not result in any
reclassification, conversion, exchange or cancellation of outstanding shares of
Common Stock of the Company), any sale or transfer of all or substantially all
of the assets of the Company or any compulsory share exchange, pursuant to which
share exchange the Common Stock is converted into other securities, cash or
other property, then lawful provision shall be made as part of the terms of such
transaction whereby the Holder of a Warrant then outstanding shall have the
right thereafter, during the period such Warrant shall be exercisable, to
exercise such Warrant only for the kind and amount of securities, cash and other
property receivable upon the reclassification, consolidation, merger, sale,
transfer or share exchange by a holder of the number of shares of Common Stock
of the Company into which a Warrant might have been able to exercise for
immediately prior to the reclassification, consolidation, merger, sale, transfer
or share exchange assuming that such holder of Common Stock failed to exercise
rights of election, if any, as to the kind or amount of securities, cash or
other property receivable upon consummation of such transaction subject to
adjustment as provided in Section 6(a) above following the date of consummation
of such transaction. The provisions of this Section 6(b) shall similarly apply
to successive reclassifications, consolidations, mergers, sales, transfers or
share exchanges.


(c) 
If:



 
(i)
the Company shall take any action which would require an adjustment pursuant to
Section 6(a); or



 
(ii)
the Company shall authorize the granting to the holders of its Common Stock
generally of rights, warrants or options to subscribe for or purchase any shares
of any class or any other rights, warrants or options; or

 
 
5

--------------------------------------------------------------------------------

 
 
 
(iii)
there shall be any reclassification or change of the Common Stock (other than a
subdivision or combination of its outstanding Common Stock or a change in par
value) or any consolidation, merger or statutory share exchange to which the
Company is a party and for which approval of any shareholders of the Company is
required, or the sale or transfer of all or substantially all of the assets of
the Company; or



 
(iv)
there shall be a voluntary or involuntary dissolution, liquidation or winding up
of the Company;



then, the Company shall cause to be filed with the transfer agent for the
Warrants and shall cause to be mailed to each Holder at such Holder’s address as
shown on the books of the transfer agent for the Warrants, as promptly as
possible, but at least 30 days prior to the applicable date hereinafter
specified, a notice stating (A) the date on which a record is to be taken for
the purpose of such dividend, distribution or granting of rights, warrants or
options, or, if a record is not to be taken, the date as of which the holders of
Common Stock of record to be entitled to such dividend, distribution or rights,
warrants or options are to be determined, or (B) the date on which such
reclassification, change, consolidation, merger, statutory share exchange, sale,
transfer, dissolution, liquidation or winding-up is expected to become effective
or occur, and the date as of which it is expected that holders of Common Stock
of record shall be entitled to exchange their shares of Common Stock for
securities or other property deliverable upon such reclassification, change,
consolidation, merger, statutory share exchange, sale, transfer, dissolution,
liquidation or winding up.  Failure to give such notice or any defect therein
shall not affect the legality or validity of the proceedings described in this
Section 6(c).


(d)         Whenever an adjustment is made as herein provided, the Company shall
promptly file with the transfer agent for the Warrants a certificate of an
officer of the Company setting forth the adjustment and setting forth a brief
statement of the facts requiring such adjustment and a computation thereof.  The
Company shall promptly cause a notice of such adjustment to be mailed to each
Holder.


(e)          In any case in which Section 6(a) provides that an adjustment shall
become effective immediately after a record date for an event and the date fixed
for such adjustment pursuant to Section 6(a) occurs after such record date but
before the occurrence of such event, the Company may defer until the actual
occurrence of such event (i) issuing to the Holder of any Warrants exercised
after such record date and before the occurrence of such event the additional
shares of Common Stock issuable upon such conversion by reason of the adjustment
required by such event over and above the Common Stock issuable upon such
exercise before giving effect to such adjustment, and (ii) paying to such holder
any amount in cash in lieu of any fraction pursuant to Section 6(f).


(f)          The Company shall not be required to issue fractions of shares of
Common Stock or other capital stock of the Company upon the exercise of this
Warrant. If any fraction of a share would be issuable on the exercise of this
Warrant (or specified portions thereof), the Company shall purchase such
fraction for an amount in cash equal to the same fraction of the Current Market
Price of such share of Common Stock on the date of exercise of this Warrant.


 
6

--------------------------------------------------------------------------------

 
 
7.           Transfer Taxes. The issuance of any shares or other securities upon
the exercise of this Warrant, and the delivery of certificates or other
instruments representing such shares or other securities, shall be made without
charge to the Holder for any tax or other charge in respect of such issuance.
The Company shall not, however, be required to pay any tax which may be payable
in respect of any transfer involved in the issue and delivery of any certificate
in a name other than that of the Holder and the Company shall not be required to
issue or deliver any such certificate unless and until the person or persons
requesting the issue thereof shall have paid to the Company the amount of such
tax or shall have established to the satisfaction of the Company that such tax
has been paid.


8.           Loss or Mutilation of Warrant. Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction, or mutilation of
any Warrant (and upon surrender of any Warrant if mutilated), and upon
reimbursement of the Company’s reasonable incidental expenses, the Company shall
execute and deliver to the Holder thereof a new Warrant of like date, tenor, and
denomination.


9.           No Rights as a Shareholder. The Holder of any Warrant shall not
have, solely on account of such status, any rights of a shareholder of the
Company, either at law or in equity, or to any notice of meetings of
shareholders or of any other proceedings of the Company, except as provided in
this Warrant.


10.         Governing Law. This Warrant shall be con­strued in accordance with
the laws of the State of Florida applicable to contracts made and performed
within such State, without regard to principles of conflicts of law.
 
* * *
 
 
7

--------------------------------------------------------------------------------

 
 
Issuance Date:  May 13, 2010



 
SSGI, INC.
     
By:
     
Larry M. Glasscock,
   
President & Chief Executive Officer

 
 
8

--------------------------------------------------------------------------------

 


FORM OF ASSIGNMENT


(To be executed by the registered holder if such holder desires to transfer the
attached Warrant.)


FOR VALUE RECEIVED, _______________________________ hereby sells, assigns, and
transfers unto __________________ a Warrant to purchase __________ shares of
Common Stock, par value $0.001 per share, of SSGI, Inc. (the “Company”),
together with all right, title, and interest therein, and does hereby
irrevocably constitute and appoint _______________ attorney to transfer such
Warrant on the books of the Company, with full power of substitution.



  Dated:__________________________      
By:
       
Signature



The signature on the foregoing Assignment must correspond to the name as written
upon the face of this Warrant in every particular, without alteration or
enlarge­ment or any change whatsoever.


 
9

--------------------------------------------------------------------------------

 
 
To:
SSGI, Inc.

8120 Belvedere Road, Suite 4
West Palm Beach, Florida  33411
Attention:  Chief Executive Officer
 
NOTICE OF EXERCISE



The undersigned hereby exercises his or its rights to purchase _______ Warrant
Shares covered by the within Warrant and tenders payment herewith in the amount
of $_________ by [tendering cash or delivering a certified check or bank
cashier’s check, payable to the order of the Company] [surrendering ______
shares of Common Stock received upon exercise of the attached Warrant, which
shares have a Current Market Price equal to such payment] in accordance with the
terms thereof, and requests that certificates for such securities be issued in
the name of, and delivered to:


_______________________________________
_______________________________________
_______________________________________


(Print Name, Address and Social Security
or Tax Identification Number)


and, if such number of Warrant Shares shall not be all the Warrant Shares
covered by the within Warrant, that a new Warrant for the balance of the Warrant
Shares covered by the within Warrant be registered in the name of, and delivered
to, the under­signed at the address stated below.

 
Dated:_______________________
     
By:
     
Print Name
         
Signature

 
Address:


____________________________________


____________________________________


____________________________________


 
10

--------------------------------------------------------------------------------

 
 